Judiciary  |  Opinions
	
	
	
	
    	



	

	
	

	
	
	
	
	
	
	


		
		
	
























 





					
	
	
	 	




	Skip to Content
		



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 



General Information 

COVID-19 INFO
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Hawaii Courts Mobile App
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records


News & Reports 

News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements


Self-Help 

Self-Help
Court Forms
Pay Traffic Fines Online
Collections Agency (MSB)
Victim Services
Request Court Records
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court


Services 

Services
ADA
Remote Court Hearings
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker


Courts 

Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements


Legal References 

Legal References
Search Court Records
Proposed Rule Changes
Supreme Court Various Orders
Opinions and Orders
COVID-19 Orders
Court Rules
Internet Resources


Community Outreach 

Community Outreach
Courts in the Community
Civic Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours


Special Projects & Events 

Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Mental Health Court
STAE (Steps to Avoid Eviction)
Veterans Treatment Court


 

Home
For Public 

COVID-19 INFO
Contact Information
Oral Arguments Schedule
Pay Traffic Fines Online
Remote Court Hearings
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form


For Litigants 

Court Forms
Pay Fines
Search Court Records
Remote Court Hearings
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
Feedback Form


For Attorneys 

COVID-19 INFO
General Information
Civil JEFS Info Page
Efiling
Remote Court Hearings
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form


For Jurors 

Jury Service Information
Court Information
Contact Information
Feedback Form


For Media 

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access 

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA 

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice 

Access to Justice Commission
Access to Justice Initiatives
Appellate Pro Bono Program
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court


Contact Us
 





Home » Hawaii Appellate Court Opinions and Orders » Opinions


COVID-19 & the COURTS: FOR UPDATES, CLICK HERE 



Opinions			 
			
For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




August 31, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Smith (mem. op., vacated, affirmed and remanded).

Circuit Court, 3rd Circuit



August 31, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Feliciano (mem. op., vacated and remanded).  Dissenting Opinion by Leonard, J., [ada].

Family Court, 3rd Circuit



August 31, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Rosa.

Circuit Court, 1st Circuit



August 28, 2020
S.Ct
SCMF-XX-XXXXXXX [ADA]
In re the Matter of the September 2020 Bar Examination (Second Order Regarding the September 2020 Bar Exam in Light of COVID-19). Concurrence and Dissent to the Second Second Order Regarding the September 2020 Bar Exam in Light of COVID-19, [ada]. S.Ct Amended Order Regarding the September 2020 Bar Exam in Light of COVID-19, filed 08/28/2020.  





August 28, 2020
S.Ct
SCMF-XX-XXXXXXX [ADA]
In re the Matter of the September 2020 Bar Examination (Amended Second Order Regarding the September 2020 Bar Exam in Light of COVID-19).  S.Ct Order Regarding the September 2020 Bar Exam in Light of COVID-19, filed 08/28/2020.  Concurrence and Dissent to the Second Second Order Regarding the September 2020 Bar Exam in Light of COVID-19, [ada].





August 28, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Sandry v. State (Order Denying Petition for Writ of Habeas Corpus).  Petition for Writ of Habeas Corpus, filed 06/01/2020.  S.Ct. Order Denying Petition for Writ of Habeas Corpus, filed 06/24/2020 [ada].  Concurrence [ada].  “Motion Objecting [to] the Decision and Order Denying Non-Violent Community Custody Petitioner Release”, filed 07/10/2020.     S.Ct. Order Denying “Motion Objecting [to] the Decision and Order Denying Non-Violent Community Custody Petitioner Release”, filed 07/20/2020 [ada]. Concurrence [ada].  Petition for Writ of Habeas Corpus, filed 08/07/2020.

Original Proceeding



August 28, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Hosaka.  ICA Opinion, filed 05/17/2019 [ada], 144 Haw 420.  Application for Writ of Certiorari, filed 08/15/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/27/2019 [ada].

Circuit Court, 1st Circuit



August 28, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
RL v. DL (Order Dismissing Appeal for Lack of Appellate Jurisdiction and Dismissing as Moot All Pending Motions in CAAP-XX-XXXXXXX).

Family Court, 2nd Circuit



August 28, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
RL v. DL (Order Dismissing Appeal for Lack of Appellate Jurisdiction and Dismissing as Moot All Pending Motions in CAAP-XX-XXXXXXX).

Family Court, 2nd Circuit



August 28, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Dung v. Shelly Eurocars, LLC (s.d.o., affirmed).

Circuit Court, 1st Circuit



August 27, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants).  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020. Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].

Original Proceeding



August 27, 2020
S.Ct
SCEC-XX-XXXXXXX [ADA]
Fanene v. State of Hawai‘i Office of Elections (Order Dismissing Election Complaint).  Election Complaint filed, 08/20/2020.

Original Proceeding



August 27, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
KR v. TR (s.d.o., affirmed).

Family Court, 1st Circuit



August 26, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020. Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 26, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Vega (Order Dismissing Application for Writ of Certiorari).  ICA s.d.o., filed 06/17/2020 [ada].  ICA Order of Correction, filed 06/25/2020 [ada].  Application for Writ of Certiorari, filed 08/11/2020.

Circuit Court, 3rd Circuit



August 26, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Hirai v. Civil Service Commission (Order Denying Stipulation to Withdraw and Granting the Stipulation to Dismiss Appeal).

Circuit Court, 1st Circuit



August 26, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Lindsey v. State (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 06/04/2020 [ada].  Application for Writ of Certiorari, filed 07/20/2020.

Circuit Court, 1st Circuit



August 25, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Makila Land Co. v. Heirs or Assigns of APAA (Order of Correction). ICA Opinion, filed 04/06/2020 [ada].  ICA Order of Correction, filed 04/17/2020 [ada].  Application for Writ of Certiorari, filed 07/28/2020. 

Circuit Court, 2nd Circuit



August 25, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Kealoha v. To‘oto‘o (Order Denying Amended Petition for Writ of Mandamus).  Petition for Writ of Mandamus, filed 05/21/2020.  S.Ct Order Denying Petition for Writ of Mandamus, filed 06/05/2020 [ada].  Amended Petition for Writ of Mandamus, filed 08/03/2020.

Original Proceeding



August 25, 2020
S.Ct
SCOT-XX-XXXXXXX [ADA]
Tataii v. Nago (Order Dismissing Complaint).  Election Complaint, filed 08/04/2020.

Original Proceeding



August 25, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Riveira, Jr. (s.d.o., vacated and remanded).

Circuit Court, 1st Circuit



August 24, 2020
S.Ct
SCEC-XX-XXXXXXX [ADA]
DeJean v. Nago (Order Denying Motion for Reconsideration).  Election Complaint, filed 08/07/2020.  S.Ct. Order Dismissing Election Complaint, filed 08/18/2020 [ada].  Motion for Reconsideration filed 08/20/2020.

Original Proceeding



August 24, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Pedro (s.d.o., affirmed).

Family Court, 2nd Circuit



August 24, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Adcock.

Circuit Court, 2nd Circuit



August 24, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020. Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 20, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
In re Estate of Joanna Lau Sullivan (Order of Correction).  ICA Opinion, filed 03/20/2020 [ada].

Circuit Court, 1st Circuit



August 20, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Pulliam (Order Denying Petition for Writ of Habeas Corpus).  Petition for Writ of Habeas Corpus, filed 07/22/2020.

Original Proceeding



August 19, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
RSM Inc. v. Middleton (Order Rejecting Application for Writ of Certiorari).  ICA Order Dismissing Appeal, filed 05/19/2020 [ada].  Motion for Reconsideration, filed 06/01/2020.  ICA Order Denying Motion for Reconsideration, filed 06/05/2020 [ada].  Petitioners’ Application for Writ of Certiorari, filed 06/19/2020. 

District Court, 3rd Circuit, North and South Hilo Division



August 19, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Kaneshiro (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

District Court, 1st Circuit, Honolulu Division



August 19, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Interim Order).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020. Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada]. Motion for for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 18, 2020
S.Ct
SCMF-XX-XXXXXXX [ADA]
In re the Matter of the Judiciary’s Response to the COVID-19 Outbreak (Order Regarding Temporary Extension of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule 10 (a), (b), and (c).  Concurrence and Dissent Re: Order Regarding Temporary Extension of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule 10 (a), (b), and (c), filed 08/20/2020 [ada].





August 18, 2020
S.Ct
SCEC-XX-XXXXXXX [ADA]
Dicks v. State of Hawai‘i Office of Elections (Findings of Fact, Conclusions of Law and Judgment).

Original Proceeding



August 18, 2020
S.Ct
SCEC-XX-XXXXXXX [ADA]
DeJean v. Nago (Order Dismissing Election Complaint).  Election Complaint, filed 08/07/2020.  Motion for Reconsideration, filed 08/20/2020.  S.Ct. Order Denying Motion for Reconsideration, filed 08/24/2020 [ada].

Original Proceeding



August 18, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Sagapolutele-Silva (Order Of Correction).  ICA Opinion, filed 04/08/2020 [ada].  ICA Order of Correction, filed 06/01/2020 [ada].  ICA Order of Amendment, filed 06/08/2020 [ada].  ICA Amended Opinion, filed 06/08/2020 [ada].  Petitioner Plaintiff Application for Writ of Certiorari, filed 08/13/2020.  Petitioner Defendant Application for Writ of Certiorari, filed 08/17/2020. 

District Court, 1st Circuit, Honolulu Division



August 18, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Kaheaku v. Child Support Enforcement Agency (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

Family Court, 1st Circuit



August 18, 2020
S.Ct
26079 [ADA]
Office of Disciplinary Counsel v. Brenner (Order).  S.Ct. Order Allowing Resignation in Lieu of Discipline, filed 07/19/2010 [ada].

Original Proceeding



August 18, 2020
S.Ct
21803 [ADA]
Office of Disciplinary Counsel v. Egami (Order).  S.Ct. Order, filed 06/26/2020 [ada].

Original Proceeding



August 18, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Amended Order Re: Felony Defendants).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020.  Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada]. Motion for for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada]. S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 17, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Vicente v. Hilo Medical Investors, Ltd. (Order Denying Motion for Reconsideration).  ICA Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 06/03/2020 [ada].  Motion for Reconsideration, filed 06/10/2020.  ICA Order Denying June 10, 2020 Motion for Reconsideration of June 3, 2020 Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 06/17/2020 [ada].  Application for Writ of Certiorari, filed 06/25/2020.  S.Ct. Order Rejecting Application for Writ of Certiorari, filed 08/06/2020 [ada].  Motion for Reconsideration, filed 08/13/2020.

Labor and Industrial Relations Appeals Board



August 17, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020. Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 17, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Re: Felony Defendants).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada]. Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 16, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order Re: Petty Misdemeanor and Misdemeanor Defendants).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020.  Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 14, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Interim Order).  Dissent, filed 08/15/2020.  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Order, filed 08/13/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.   Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020. Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].   S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 13, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re Individuals in Custody of the State of Hawai‘i (Order).  Petition for Writ of Mandamus, filed 08/12/2020.  S.Ct. Interim Order, filed 08/14/2020 [ada].  Dissent, filed 08/15/2020.  S.Ct. Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/16/2020.  Amended Dissent, filed 08/17/2020 [ada].  S.Ct. Order Re: Felony Defendants, filed 08/17/2020.  Concurring and Dissenting Order Re: Petty Misdemeanor and Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Petty Misdemeanor and  Misdemeanor Defendants, filed 08/17/2020 [ada].  S.Ct. Amended Order Re: Felony Defendants, filed 08/18/2020 [ada].  S.Ct. Interim Order, filed 08/19/2020 [ada].  Motion for Clarification and/or Reconsideration, filed 08/19/2020.  S.Ct. Order Re: Petty Misdemeanor, and Felony Defendants at the Maui Community Correctional Center, the Hawai‘i Community Correctional Center, and the Kaua‘i Community Correctional Center, filed 08/24/2020 [ada].  S.Ct. Order Granting in Part and Denying in Part Motion for Clarification and/or Reconsideration, filed 08/26/2020 [ada].  S.Ct. Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants, filed 08/27/2020 [ada].  Concurrence and Dissent to Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants [ada].

Original Proceeding



August 13, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Keanaaina (Order Accepting Application for Writ of Certiorari).  ICA mem.op., filed 04/13/2020 [ada], 146 Haw. 238.  Application for Writ of Certiorari, filed 07/01/2020. 

Circuit Court, 3rd Circuit



August 13, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
LO v. NO (s.d.o., affirmed).

Family Court, 1st Circuit



August 12, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
U.S. Bank National Association v. Paul (Order Granting July 31, 2020 Motion to Dismiss Appeal).

Circuit Court, 5th Circuit



August 11, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Ally Bank v. Hochroth (Order Approving Stipulation for Dismissal of Appeals).  Consolidated With Case No. CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



August 10, 2020
S.Ct
SCAD-XX-XXXXXXX [ADA]
In re: Garbett (Order).

Original Proceeding



August 10, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Homestreet Bank v. Caba (Order Granting July 13, 2020 Motion to Dismiss Appeal).

Circuit Court, 2nd Circuit





1
2
3
…
13
Next »







Site Search







eCourt Kokua*
					For access to traffic cases; District Court, Circuit Court, and Family Court criminal; District Court and Circuit Court civil; Land Court and Tax Appeal Court; and appellate case information


Hoʻohiki
				  	For access to Family Court civil case information


Jobs
			    	Search for jobs at the Judiciary


Efiling
			    	Case information



Placeholder

 
Language Services

Language Access Services Home
廣東話 / 广东话 | Cantonese
Kapasen Chuuk | Chuukese
Ilokano | Ilokano
日本語 | Japanese
한국어 | Korean
Kosrae | Kosraean
國語 / 普通话 | Mandarin
Kajin Majôl | Marshallese
Pohnpei | Pohnpeian
Gagana Samoa | Samoan
Español | Spanish
Tagalog | Tagalog
Lea faka-Tonga | Tongan
Tiếng Việt | Vietnamese








for Public
Oral Arguments Schedule
Contact Information
Pay Fines
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form
for Litigants
Court Forms
Pay Fines
Remote Court Hearings
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Bilingual Attorneys
Child Custody Evaluators Registry
Feedback Form
for Attorneys
General Information
Efiling
Civil JEFS Info
Billingual Attorneys
Remote Court Hearings
Bar Application
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form
for Jurors
Jury Service Information
Court Information
Contact Information
Feedback Form
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court
General Information
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Pay Traffic Fines Online
Traffic Cases
Request Court Records – Oahu
Collection Agency (MSB)
Self-Help Centers
Victim Services
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Remote Court Hearings
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions and Orders
COVID-19 Orders
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Mental Health Court
STAE (Steps to Avoid Eviction
Veterans Treatment Court
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 © 2020 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information 
*The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt, which is a registered trademark of Sustain Technologies, Inc